Case 1:19-cr-00166-LMB Document1 Filed 03/04/19 Page 1 of 1 PagelD# 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

 

 

 

for the
Eastern District of Virginia : rd
rae
hey
United States of America ) if!
v. ) {|
) Case No.
BARRENCE MARK ANTHONY 1A9-MI-147 Gir
UNDER SEAL
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 8, 2016 - December 22, 2016 in the county of Arlington in the
Eastern District of Virginia , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 1030(a)(2)(C) Intentional Unauthorized Access to a Protected Computer

This criminal complaint is based on these facts:

@ Continued on the attached sheet.

  

inant § signature

  
 

Reviewed by AUSA Nathaniel Smith IT Special Agent Jamie DeCastro, USACIDC

Printed name and title

ls}

Sworn to before me and signed in my presence. i) Buchanan

‘Theresa Carro
. pps Magistrate Judge
Date: 3 | 4 ( {

Judge's signature

City and state: The Honorable Theresa C. Buchanan
Printed name and title
